838 F.2d 1223Unpublished Disposition
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.COLLINS MARINE CORPORATION, Appellant,v.The UNITED STATES, Appellee.
No. 87-1351.
United States Court of Appeals, Federal Circuit.
Jan. 28, 1988.

Before EDWARD S. SMITH, Circuit Judge, BALDWIN, Senior Circuit Judge, and ARCHER, Circuit Judge.
BALDWIN, Senior Circuit Judge.

DECISION

1
Collins Marine Corporation (Collins) appeals four decisions of the Armed Services Board of Contract Appeals (ASBCA) granting motions for summary judgment with regard to contract Nos.  DAAB07-85-C-F034 and DAAB07-85-C-F040 between Collins and the United States Army Communications Electronics Command (CECOM) for the supply of radio oscillator transmitters and for the procurement of a radio frequency translator.  In granting the United States motions for summary judgment, ASBCA ruled that CECOM had properly terminated the contracts for default.  We affirm the decisions of the ASBCA on the basis of its opinions dated December 1, 1986 and December 3, 1986.